Citation Nr: 0534085	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  03-28 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for infertility on a 
direct basis or secondary to service-connected polycystic 
ovaries.

2.  Entitlement to service connection for glucose intolerance 
or diabetes mellitus on a direct basis or secondary to 
service-connected polycystic ovaries.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy McElwain, Associate Counsel



INTRODUCTION

The veteran had active service from November 1993 to June 
2001.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2002 by the 
Department of Veterans Affairs (VA) Atlanta, Georgia Regional 
Office (RO).

The Board notes that the veteran, in her December 2005 brief, 
raised the issue of dissatisfaction with the initial rating 
of her service-connected polycystic-ovarian syndrome.  This 
expressed dissatisfaction comes over three years after the 
initial rating decision in February 2002.  Consequently, this 
Board does not have jurisdiction to decide this issue.  This 
correspondence may be interpreted as a claim for an increased 
rating, and the matter is REFERRED to the RO for the 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran initially filed a claim for service connection, 
to include issues of gynecological problems and infertility 
and diabetes mellitus, in June 2001.  The RO issued a rating 
decision in February 2002, denying service connection for 
diabetes mellitus and infertility and granting service 
connection for polycystic ovaries, rated at 10 percent 
disabling.  

The veteran submitted a notice of disagreement (NOD) with 
respect to the denial of service connection in September 
2002.  In her NOD, the veteran disagreed with the infertility 
finding, and amended her claim for "diabetes mellitus," to 
a claim for "glucose intolerance."  She also included a 
claim for service connection for both issues secondary to the 
polycystic ovaries.  

The RO issued a statement of the case (SOC) in September 
2003, denying both claims.  In its SOC, the RO responded to 
the "amendments" the veteran made in her NOD (e.g. changing 
her service connection claim from "diabetes mellitus" to 
"glucose intolerance" and adding a claim for secondary 
connection for both issues).  

An August 2002 letter from a VA Medical Center (VAMC) states 
that the veteran had been receiving treatment in the 
endocrinology clinic and seeing fertility doctors.  The 
records from these visits are not within the claims folder.  
In her September 2002 NOD, the veteran also asserts that she 
has been diagnosed with glucose intolerance and has received 
prescriptions to control it.  The diagnosis, treatment, and 
prescription records are also not within the claims folder.  
Finally, a July 2002 letter from a VA physician reveals that 
the veteran is followed by a Women's Primary Care team at a 
VAMC.  Records from these visits are likewise not within the 
claims folder.  Consequently, the record on appeal is 
deficient in that it lacks potentially relevant evidence 
which could reveal information essential to the determination 
whether relief can be granted to the veteran.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990); Green v. Derwinski, 1 Vet. 
App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994).  
It is the Board's opinion that these records should be 
obtained.

In addition, the Board notes that medical opinions on the 
claims are required.  The VCAA requires that VA afford a 
veteran a medical examination or obtain a medical opinion 
where necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d).  When the medical evidence is not 
adequate, the VA must supplement the record by seeking an 
advisory opinion or ordering another examination.  See Littke 
v. Derwinski, 1 Vet. App. 90 (1991).  

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it 
necessary for deciding the claim.  A medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but (A) Contains competent lay 
or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (B) 
Establishes that the veteran suffered an event, injury or 
disease in service, or has a disease or symptoms of a disease 
listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, or 3.317 
manifesting during an applicable presumptive period, provided 
the claimant has the required service or triggering event to 
qualify for that presumption; and (C) Indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  

The Board finds that VA opinions are required for proper 
evaluation of the claims of infertility and glucose 
intolerance.  There is medical evidence, such as the July 
2002 letter from a VA physician, that the veteran suffers 
from both infertility and glucose intolerance secondary to 
the service-connected polycystic ovaries.  The letter does 
not provide any medical basis or support for that opinion, 
however.  There are also service medical records of treatment 
for gynecological problems.  It is unclear from the record 
provided to what degree the veteran suffers from infertility 
or glucose intolerance, and what the relationship is between 
these conditions and her service-connected polycystic 
ovaries.  

Therefore, in light of the above, this claim is REMANDED for 
the following additional development:

1. The RO should obtain copies of VA 
treatment records which have not been 
previously submitted, to include those 
from the VAMC Atlanta, Georgia, 
particularly records from the 
endocrinology department and Women's 
Primary Care team.  All records obtained 
should be associated with the claims 
folder.

2.  The veteran's claims folder should be 
sent to a VA physician for review and to 
provide a medical opinion.  The veteran 
herself need not be physically examined 
by the physician unless the physician 
determines such physical examination is 
necessary.  After fully reviewing the 
record, the examiner should state whether 
it is at least as likely as not (that is, 
a probability of 50 percent or better):

a.  that the veteran currently 
suffers from infertility, and, if 
so, whether her infertility was 
first manifested during the 
veteran's military service from 
December 1993 to June 2001, or is 
otherwise etiologically related to 
her service-connected polycystic 
ovaries.  The medical basis for all 
opinions expressed should also be 
given.

b.  that the veteran currently 
suffers from glucose intolerance or 
diabetes, and, if so, whether it was 
first manifested during the 
veteran's military service from 
December 1993 to June 2001, or is 
otherwise etiologically related to 
her service-connected polycystic 
ovaries.  If the veteran is found to 
be glucose intolerant (or diabetic) 
secondary to the polycystic ovaries, 
or otherwise due to disease or 
injury in service, the examiner 
should comment as to whether the 
glucose intolerance is a disabling 
condition in any way.  The medical 
basis for all opinions expressed 
should also be given.

3.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
the determination remains unfavorable to 
the veteran, she should be provided with 
a supplemental statement of the case 
(SSOC) that addresses all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered.  The veteran should be given 
an opportunity to respond to the SSOC 
prior to returning the case to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

